                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                March 04, 2019
                          UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

KEVIN BERNARD DAVIS                       §
                                          §
             Plaintiff.                   §
                                          §
VS.                                       §    CIVIL ACTION NO. 3:18–CV–00188
                                          §
MATAGORDA COUNTY, ET AL.                  §
                                          §
             Defendants.                  §


                  MEMORANDUM AND RECOMMENDATION

      Before the Court is (1) Defendant Matagorda County’s Motion to Dismiss (Dkt. 30);

(2) County Commissioner James Gibson’s Motion to Dismiss Plaintiff’s First Amended

Complaint (Dkt. 31); (3) Defendant, William David Anders’, in his official and individual

capacities, Motion to Dismiss Plaintiff’s First Amended Complaint Pursuant to Rule

12(b)(6) and Based on Qualified Immunity (Dkt. 32); and (4) Defendants’, County

Commssioner [sic] James Gibson, Individually, and William David Anders, Individually,

Joint Motion to Stay Discovery Pending a Ruling on their Entitlement to Qualified

Immunity and For Protective Order (“Defendants’ Joint Motion to Stay Discovery”) (Dkt.

33). These motions were referred to this Court for report and recommendation pursuant to

28 U.S.C. § 636(b)(1). Dkt. 60.

      Having considered the parties’ briefing and the applicable legal authorities, the

Court recommends that: (i) the First Amendment retaliation claim brought against William

David Anders (“Anders”) be dismissed because he is entitled to qualified immunity; (ii)
the race discrimination claim brought against County Commissioner James Gibson

(“Commissioner Gibson”) under Section 1981 be dismissed;1 (iii) the hostile work

environment claim2 brought against Commissioner Gibson under Section 1981 be

dismissed; (iv) Defendants’ Joint Motion to Stay Discovery be denied as moot; and (v) in

all other respects, Defendants’ motions to dismiss be denied.

                                       BACKGROUND3

         Plaintiff Kevin Davis (“Davis”), an African American man, is a former employee

of Matagorda County (the “County”)4 in the Precinct 3 Road and Bridge Maintenance

crew. He served in that role from May 2015 until his termination in February 2018.

Commissioner Gibson is the elected County Commissioner for Precinct 3. Anders was the




1
  Anders and Commissioner Gibson urge this Court to dismiss all claims brought against them in
their official and individual capacities. In Plaintiff’s Original Complaint, Davis alleged claims
against Anders and Commissioner Gibson in their official and individual capacities. See Dkt. 1.
Davis subsequently filed an amended pleading, which removes the language asserting claims
against Anders and Commissioner Gibson in their official capacities. See Dkt. 28. Thus, the First
Amended Complaint’s claims against Anders and Commissioner Gibson are brought in their
individual capacities. There are no live claims brought against Anders or Commissioner Gibson
in their official capacities that are subject to dismissal. If such claims were asserted, dismissal
would certainly be appropriate. See Rayborn v. Bossier Par. Sch. Bd., 881 F.3d 409, 417 (5th Cir.
2018) (dismissing official capacity claims because “suits against officials in their official
capacities generally represent only another way of pleading an action against an entity of which
an officer is an agent”) (internal quotation marks and citation omitted).
2
  In the First Amended Complaint, Davis fluctuates between referring to this claim as a race
harassment claim and hostile work environment claim. In the interest of clarity, the Court chooses
to simply refer to the claim as a hostile work environment claim.
3
  Davis attached 24 exhibits to the First Amended Complaint. The Court considers those
documents to the extent they enhance the allegations in the First Amended Complaint. To the
extent that they could be construed against Davis’s claims, the Court declines to make such
inferences in deciding the instant motions to dismiss.
4
    The Court refers to the County, Anders, and Commissioner Gibson collectively as “Defendants.”


                                                 2
Precinct 3 foreman who served as Davis’s direct supervisor during his employment with

the County.

      Davis alleges that during his tenure with the County he was subjected to a workplace

permeated with discriminatory intimidation, ridicule, and insult, all based on his race. He

contends that Anders and Commissioner Gibson were both aware of, participated in, and

encouraged others to participate in creating this hostile work environment. According to

the First Amended Complaint, Davis complained about the conditions of his employment

both internally and externally, evidenced by his filing of a criminal complaint against

Anders, who he alleges threatened his life. Davis further alleges that notwithstanding his

many complaints about being subjected to a hostile work environment and race

discrimination, his complaints failed to net any corrective actions from the Defendants.

After discovering that Commissioner Gibson mishandled certain County assets held in the

“Kitty Fund,” Davis filed a complaint with the Texas Rangers. Based on his many

complaints about the conditions of his employment and his revelation that Commissioner

Gibson mishandled County assets, Davis alleges that Commissioner Gibson wrongfully

terminated his employment.

      Given these allegations, which are more fully described below and in the First

Amended Complaint, Davis filed suit against the County, Anders, and Commissioner

Gibson, alleging the following claims: race discrimination, hostile work environment, and

First Amendment retaliation. Defendants separately moved to dismiss.




                                            3
                         MOTION TO DISMISS STANDARD

       A pleading must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). This pleading standard does not

require “detailed factual allegations, but it demands more than an unadorned, the

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (internal quotation marks

omitted). Under Rule 12(b)(6), a party may “move for dismissal for a failure to state a

claim upon which relief can be granted.” Lemieux v. Am. Optical Corp., 712 F. App’x 409,

412 (5th Cir. 2018) (internal quotation marks omitted). “The complaint must be liberally

construed in favor of the plaintiff, and all facts pleaded in the complaint must be taken as

true.” Lowrey v. Tex. A&M Univ. Syst., 117 F.3d 242, 247 (5th Cir. 1997) (citation

omitted).

       Dismissal is appropriate “when a plaintiff fails to allege sufficient facts that, taken

as true, state a claim that is plausible on its face.” Amacker v. Renaissance Asset Mgmt.

LLC, 657 F.3d 252, 254 (5th Cir. 2011) (citation omitted). However, “[m]otions to dismiss

under Rule 12(b)(6) are viewed with disfavor and are rarely granted.” Lormand v. US

Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009) (internal quotation marks and citation

omitted). “Determining whether the plausibility standard has been met is ‘a context-

specific task that requires the reviewing court to draw on its judicial experience and

common sense.’” Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (quoting Iqbal,

556 U.S. at 679).




                                              4
                             DAVIS’S SECTION 1983 CLAIMS

       Section 1983 provides as follows:

       Every person who, under color of any statute, ordinance, regulation, custom,
       or usage, of any State . . . subjects, or causes to be subjected, any citizen of
       the United States or other person within the jurisdiction thereof to the
       deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured . . . .

42 U.S.C. § 1983. It is fundamental to understand that Section 1983 “‘is not itself a source

of substantive rights,’ but merely provides ‘a method for vindicating federal rights

elsewhere conferred.’” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v.

McCollan, 443 U.S. 137, 144 n.3 (1979)). To recover under Section 1983, Davis must

show that he has been deprived of a right guaranteed by the Constitution or the laws of the

United States. See Daniels v. Williams, 474 U.S. 327, 330 (1986) (“[I]n any given § 1983

suit, the plaintiff must still prove a violation of the underlying constitutional right; and

depending on the right, merely negligent conduct may not be enough to state a claim.”)

(collecting cases). Davis has identified three such rights.

       Davis first asserts that Defendants subjected him to race discrimination and a hostile

work environment in violation of the Fourteenth Amendment’s Equal Protection Clause.5




5
  In his responses to Defendants’ motions to dismiss, Davis also makes a race retaliation claim in
violation of the Equal Protection Clause. See, e.g., Dkt. 41 at 19 (arguing Matagorda “violated
Plaintiff’s constitutional rights to be free from race based discrimination, harassment and
retaliation”); Dkt. 44 at 9 (arguing Commissioner Gibson “violat[ed] . . . Plaintiff’s Constitutional
rights to be free from discrimination, harassment, retaliation and unfair treatment based on race
under the Fourteenth Amendment and 42 U.S.C. 1981”); Dkt. 59 at 6 (arguing Anders “violat[ed]
. . . Plaintiff’s Constitutional rights to be free from discrimination, harassment, retaliation and
unfair treatment based on race under the Fourteenth Amendment and 42 U.S.C. 1981”). In the
First Amended Complaint, however, Davis alleges only race discrimination and hostile work


                                                 5
Davis also asserts that Defendants subjected him to race discrimination and a hostile work

environment in violation of his rights under 42 U.S.C. § 1981, which provides that:

       All persons within the jurisdiction of the United States shall have the same
       right in every State and Territory to make and enforce contracts, to sue, be
       parties, give evidence, and to the full and equal benefit of all laws and
       proceedings for the security of persons and property as is enjoyed by white
       citizens, and shall be subject to like punishment, pains, penalties, taxes,
       licenses, and exactions of every kind, and to no other.

Finally, Davis asserts that Defendants retaliated against him for engaging in protected

speech under the First Amendment. Simply stated, the First Amended Complaint alleges

these claims via Section 1983 against all Defendants: (i) race discrimination (Section 1981

and Equal Protection Clause);6 (ii) hostile work environment (Section 1981 and Equal

Protection Clause); and (iii) retaliation (First Amendment).

       The Court addresses each party’s arguments in turn.




environment violations of the Equal Protection Clause. See Dkt. 28 at 20–23. Thus, Davis seems
to be attempting to allege a new claim through his responses.
Even if the Court allowed such an amendment at this late hour, Davis’s claim would fail because
“no cause of action exists for retaliation under the Equal Protection Clause of the Fourteenth
Amendment.” Fisher v. Dallas Cty., No. 3:12-CV-3604-D, 2014 WL 4797006, at *9 (N.D. Tex.
Sept. 26, 2014) (internal quotation marks omitted) (collecting cases). See also Bernheim v. Litt,
79 F.3d 318, 323 (2d Cir. 1996) ( “[W]e know of no court that has recognized a claim under the
equal protection clause for retaliation following complaints of racial discrimination.”); Jackson v.
Mississippi, No. 5:12CV94-DPJ-FKB, 2012 WL 5185726, at *2 (S.D. Miss. Oct. 18, 2012) (“the
Equal Protection Clause does not preclude workplace retaliation”) (collecting cases).
6
  It is not entirely clear to the Court whether Davis intended to bring a race discrimination claim
independent of his hostile work environment claim. In his First Amended Complaint and
throughout his briefing, Davis seems to use the word “discrimination” and “harassment”
interchangeably. This is problematic because race discrimination and hostile work environment
are two separate claims, with different elements. The Court will err on the side of caution and
interpret the First Amended Complaint as asserting a race discrimination claim and a separate
hostile work environment claim.


                                                 6
                           THE COUNTY’S ARGUMENTS

      The County advances several arguments in its motion to dismiss. First, the County

seeks dismissal of the entire First Amended Complaint, arguing that Davis failed to

plausibly plead facts to establish county liability. Second, the County contends that the

case should be dismissed because Davis failed to state a prima facie case for each of his

claims. Third, presumably because the First Amended Complaint contains a section titled

“Application for Preliminary Injunction,” the County argues against Davis’s entitlement to

such injunctive relief. Lastly, in an abundance of caution, the County argues “[i]f the Court

does not otherwise dismiss Plaintiff’s claims for the reasons outlined above, the Court

should abstain from hearing arguments in this case” pursuant to the Colorado River

abstention doctrine. Dkt. 30 at 41.

A.     COUNTY LIABILITY

       A county may be held liable under Section 1983 only when the county itself causes

a constitutional deprivation. See Monell v. Dept. of Soc. Servs. of City of New York, 436

U.S. 658, 691 (1978). To properly plead county liability under Section 1983, a plaintiff

must allege three elements: (1) a policymaker; (2) an official policy or custom; and (3) a

violation of a constitutional right who moving force is the policy or custom. See Pena v.

City of Rio Grande City, 879 F.3d 613, 621 (5th Cir. 2018); Piotrowski v. City of Houston,

237 F.3d 567, 578 (5th Cir. 2001). A county may not be held strictly liable for the acts of

its non-policymaking employees under a respondeat superior theory. See Oklahoma City

v. Tuttle, 471 U.S. 808, 817–18 (1985). However, the Fifth Circuit has held that, under

Monell, “a single decision may create municipal liability if that decision were made by a


                                             7
final policymaker responsible for that activity.” Bennett v. Pippin, 74 F.3d 578, 586

(5th Cir. 1996) (quoting Brown v. Bryan Cnty., 67 F.3d 1174, 1183 (5th Cir. 1995))

(emphasis in original). In such cases, the first and second elements of the Section 1983

analysis essentially merge because “if a municipal official engages in isolated

unconstitutional conduct, and if that official has ‘final policymaking authority to establish

municipal policy with respect to the conduct that resulted in a violation of constitutional

rights,’ then that isolated unconstitutional conduct will be considered an official municipal

policy for purposes of section 1983 municipal liability.” Ezell v. Wells, No. 2:15-CV-

00083-J, 2015 WL 4191751, at *16 (N.D. Tex. July 10, 2015) (quoting Brown, 67 F.3d at

1182)).

       Here, Davis specifically alleges that Commissioner Gibson, who ultimately

terminated Davis’s employment, is a final policymaker of Precinct 3 with respect to the

subject matter involved in each of his claims.7 See Dkt. 28 at 21, 24. In support of his

allegation, Davis points to several written policies that he claims empowers Commissioner

Gibson to create policies within the employment context, and contends that Commissioner

Gibson engaged in unconstitutional conduct constituting the official policies of the County.

As Davis succinctly stated:

       Plaintiff’s Complaint pleads facts and evidence that a policy, custom and
       practice of race based discrimination, retaliation and harassment was
       followed in Precinct 3, as well as a policy and custom of inaction,
       indifference, ratification, all under the direction and participation of

7
  Davis also alleges that “some or all” of six other individuals he lists might also be final
policymakers. See Dkt. 28 at 22 (“the County Commissioners Court, County Judge McDonald,
County Attorney Fortenberry, County Sheriff’s Office, County Human Resources – Ginger
Iovanna and Carmen Andrews, . . . some or all of whom were final policymakers”).


                                             8
       Commissioner Gibson and with the actual and constructive knowledge of
       county officials. The Complaint pleads that through this custom and practice,
       Plaintiff was subjected to racial slurs, racist jokes, threats to the person and
       property of African American and Hispanic employees, disparate job
       assignments, unwarranted disciplinary action against Plaintiff, and was an
       eventual cause in bringing about the decision to terminate Plaintiffs’
       employment.

Dkt. 41 at 25 (internal citations omitted). The County disputes Commissioner Gibson’s

status as a policymaker, forcefully arguing that the Commissioners Court is the actual

policymaker and the specific policies offered by Davis do not actually empower

Commissioner Gibson to create policy.

       The Court has reviewed the authorities offered by both parties and is unconvinced

that Commissioner Gibson cannot, under any circumstances, be a policymaker. The

Supreme Court has cautioned that

       the power to establish policy is no more the exclusive province of the
       legislature at the local level than at the state or national level. Monell’s
       language makes clear that it expressly envisioned other officials whose acts
       or edicts may fairly be said to represent official policy, and whose decisions
       therefore may give rise to municipal liability under § 1983.

Pembaur v. City of Cincinnati, 475 U.S. 469, 480 (1986) (internal quotation marks and

citations omitted). The record currently before the Court does not offer a definitive picture

regarding state law, all relevant policies, and Commissioner Gibson’s policymaking power.

In other words, the Court does not now possess an adequate record to decide the

policymaker inquiry. Assuming that Commissioner Gibson is a policymaker, as alleged in

the First Amended Complaint, his actions may well constitute the official policy of the

County therefore satisfying the first and second prongs of the municipal liability analysis.

If Commissioner Gibson’s actions constitute the official policy of the County, the third


                                              9
prong of county liability is easily satisfied because the First Amended Complaint alleges

that Commissioner Gibson made the final decision on Davis’s termination based on those

same policies. See, e.g., Lott v. Forrest Cty., Miss., No. 2:14-CV-131-KS-MTP, 2015 WL

7015315, at *10 (S.D. Miss. Nov. 10, 2015) (“Because Sheriff McGee made the final

decision on Lott’s suspension and termination, Lott’s claim does not fail under a Monell

analysis.”). As a result, at this time, Davis’s claims against the County survive under

Monell.

B.     PRIMA FACIE CASE

       The County next argues that Davis failed to plead facts supporting each element of

the various causes of action. The Court will examine each claim.

       1.     Hostile Work Environment

       Under the Fifth Circuit’s hostile-work environment test, Davis must show that

       (1) he belongs to a protected group; (2) he was subjected to unwelcome
       harassment; (3) the harassment complained of was based on race; (4) the
       harassment complained of affected a term, condition, or privilege of
       employment; [and] (5) the employer knew or should have known of the
       harassment in question and failed to take prompt remedial action.

Caldwell v. Lozano, 689 F. App’x 315, 322 (5th Cir. 2017) (brackets and citation omitted).

“A hostile work environment exists when the workplace is ‘permeated with discriminatory

intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the

conditions of the victim’s employment.’” Johnson v. Halstead, 911 F.3d 267, 274 (5th Cir.

2018) (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)).

       Davis sufficiently alleges sustained harassment that undermined his ability to work.

Davis alleges that Anders was the Precinct 3 foreman and his direct supervisor, and the


                                             10
County’s complaint procedure requires employees to submit their complaints to their

supervisor (Anders) and department head (Commissioner Gibson). He further alleges that

Anders, Commissioner Gibson, and certain other co-workers “used the word ‘n---er” in

[his] presence . . . on a routine, customary basis.” Dkt. 28 at 8. For example, he alleges:




Id. Davis goes on to describe various incidents involving Anders and Commissioner

Gibson, and their repeated use of racist language and conduct.8 He also supports his


8
 The Fifth Circuit recently offered the following string of citations to describe its position on the
use of the “N-word” in workplaces:


                                                 11
recollection with a statement from a co-worker, which he filed alongside his First Amended

Complaint. Significantly, Davis also alleges:




      “It is beyond question that the use of the ‘[N-]word []’ is highly offensive and
      demeaning, evoking a history of racial violence, brutality, and subordination.”
      McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1116 (9th Cir. 2004). This word is
      “perhaps the most offensive and inflammatory racial slur in English, . . . a word
      expressive of racial hatred and bigotry.” Swinton v. Potomac Corp., 270 F.3d 794,
      817 (9th Cir. 2001) (citation omitted) (ellipsis in original); see also Daso v. Grafton
      Sch., Inc., 181 F. Supp. 2d 485, 493 (D. Md. 2002) (“The [N-] word [] is more than
      [a] ‘mere offensive utterance’ . . . . No word in the English language is as odious or
      loaded with as terrible a history.”); Rodgers v. W-S Life Ins. Co., 12 F.3d 668, 675
      (7th Cir. 1993). (citations omitted) (“Perhaps no single act can more quickly alter
      the conditions of employment and create an abusive working environment than the
      use of an unambiguously racial epithet such as [the N-word] [] by a supervisor in
      the presence of his subordinates.”).
Vess v. MTD Consumer Grp., Inc., No. 18-60154, --- F. App’x ---, 2019 WL 168552, at *4 (5th
Cir. Jan. 10, 2019).


                                                12
Id. at 10–11. Davis further alleges that not only did Anders and Commissioner Gibson

engage in the offensive, racist conduct, they also encouraged other employees to do the

same. Davis also describes several complaints he made to the County’s human resources

Department and Commissioner Gibson. Davis sufficiently describes their awareness of his

complaints and the toll the work environment was having on him.

       Based on the alleged facts, Davis describes a workplace where his repeated

complaints of civil rights violations were followed by no meaningful attempt on the part

of the County’s human resources department or his two supervisors (Anders and

Commissioner Gibson) to remedy the situation. In other words, Davis has adequately

stated a viable hostile work environment claim.

       2.      Race Discrimination9

       “To establish a prima facie case of racial discrimination in employment [under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, and 42 U.S.C. § 1983], an employee

must demonstrate that he (1) is a member of a protected group; (2) was qualified for the


9
  The County also argues that Davis has not adequately distinguished between his claims under
Section 1981, Section 1983, the Equal Protection Clause, and Title VII. See e.g., Dkt. 30 at 9
(“Plaintiff appears to state his §1981 claim in addition to, or as a claim distinct from, his section
1983 claim—not as a claim through §1983 with its own distinct elements.”); id. at 12 (“Plaintiff
does not even plead the elements of a §1981 claim and instead only pleads the elements of a Title
VII claim.”); id. at 14–15 (“Plaintiff provides no recitation of any of the elements of an Equal
Protection claim, let alone a recitation that reaches beyond ‘formulaic’ as required to avoid
dismissal.”). In advancing its argument, the County quibbles over the way Davis pled his claims.
The Court is unconvinced by the County’s arguments. The First Amended Complaint makes
sufficiently clear that Davis is alleging his Section 1981 and Equal Protection Clause claims
through Section 1983, as required. Moreover, the Fifth Circuit has noted that any distinction
between such claims is negligible because “inquiry into intentional discrimination is essentially
the same for individual actions brought under sections 1981 and 1983, and Title VII.” Lauderdale
v. Tex. Dep’t of Criminal Justice, Inst. Div., 512 F.3d 157, 166 (5th Cir. 2007) (quotation marks
and citation omitted).


                                                 13
position at issue; (3) was discharged or suffered some adverse employment action by the

employer; and (4) was replaced by someone outside his protected group or was treated less

favorably than other similarly situated employees outside the protected group.” Caldwell,

689 F. App’x at 321 (citation omitted). “With respect to the ‘similarly situated employees’

requirement, a plaintiff must show that he was treated less favorably than others under

nearly identical circumstances.” Morris v. Town of Independence, 827 F.3d 396, 401 (5th

Cir. 2016) (internal quotation marks and citation omitted). It is not necessary, however,

for a plaintiff to “make out a prima facie case of discrimination in order to survive a Rule

12(b)(6) motion to dismiss.” Raj v. La. State Univ., 714 F.3d 322, 331 (5th Cir. 2013).

Indeed, the Supreme Court has cautioned that “the prima facie case should not be

transposed into a rigid pleading standard for discrimination” cases. Swierkiewicz v. Sorema

N. A., 534 U.S. 506, 507 (2002). That being said, “[a]llegations related to that prima facie

inquiry may nonetheless be helpful in satisfying the general Iqbal plausibility standard.”

Haskett v. Cont’l Land Res., L.L.C., 668 F. App’x 133, 134 (5th Cir. 2016) (citation

omitted).

       There is no dispute that, as an African American male, Davis is a member of a

protected group, and thus satisfies the first element of a race discrimination claim. See

Price v. Fed. Exp. Corp., 127 F. Supp. 2d 801, 806 (S.D. Tex. 2001) (Plaintiff “is an

African-American male, and thus undeniably a member of a protected group.”), aff’d, 283

F.3d 715 (5th Cir. 2002).

       Davis’s allegations also satisfy the second element of his race discrimination claim.

Specifically, Davis alleges that he was hired in 2015 as a full-time employee to work on


                                            14
the Road and Bridge Maintenance crew, and he worked in that role until his termination

nearly three years later. Although Davis does not explicitly state that he was qualified for

his position, the Court finds that the allegation of Davis’s initial hiring and continued

employment in the same position sufficiently demonstrates that he was objectively

qualified for the position. See, e.g., Morriss v. Concordia Univ. at Austin, No. A-05-CA-

043 LY, 2006 WL 1347918, at *4 (W.D. Tex. May 11, 2006) (explaining that a “[p]laintiff

need only show that []he was objectively qualified to hold the position from which []he was

terminated in order to satisfy this element of h[is] prima facie case”).

       There is also no dispute that Davis satisfies the third element, as he has alleged that

he was placed on probation and later terminated by Commissioner Gibson. See Shiyan

Jiang v. Tex. Comm’n on Envtl. Quality, 321 F. Supp. 3d 738, 748 (W.D. Tex. 2018)

(“There is also no dispute that being placed on probation and being terminated were

adverse employment actions.”); Fisher v. Hirsch, No. H-12-1114, 2013 WL 3899324, at

*12 (S.D. Tex. July 29, 2013) (“there is no question that [Plaintiff] suffered adverse

employment actions, including probations and, ultimately, termination”) (citing Nixon v.

City of Houston, 511 F.3d 494, 497 (5th Cir. 2007) and Jones v. Flagship Int’l, 793 F.2d

714, 725 (5th Cir. 1986)).

       To satisfy the fourth element of a race discrimination claim, Davis must show that

he “was replaced by someone outside his protected group or was treated less favorably than

other similarly situated employees outside the protected group.” Caldwell, 689 F. App’x

at 321. Without question, the First Amended Complaint does not allege that a non-African

American employee was hired to replace Davis after he was terminated. The County


                                             15
argues that Davis can only meet the fourth element by alleging that he was treated less

favorably than other similarly situated, non-African American employees. See Dkt. 30 at

15 (Davis “pleads no facts to support . . . that he was treated differently from similarly

situated co-workers.”). The Court disagrees that this is a proper basis for dismissal at this

stage of the litigation. “[W]ere the Court to dismiss [Davis’s] claim because he did not

identify similarly situated employees of a different race who were treated differently, it

would err ‘by improperly substituting an evidentiary standard for a pleading requirement.’”

Darnell v. Milwaukee Elec. Tool Corp., No. 3:17-CV-131-GHD-JMV, 2018 WL 542970,

at *2 (N.D. Miss. Jan. 24, 2018) (quoting Raj, 714 F.3d at 331) (internal quotation marks

omitted).

       As explained above, Davis has alleged and described a work environment

overflowing with racist conduct and attitudes.        He alleges that his supervisors are

participants in and leaders of creating the hostile work environment. He alleges that

Commissioner Gibson put him on probation and terminated his employment, at least in

part because of his resistance to the hostile work environment, which included speaking up

about the alleged racist conditions. These facts, if true, give rise to a reasonable inference

that he was terminated because of his race. See, e.g., Coleman v. Exxon Chemical Corp.,

162 F. Supp. 2d 593, 621 (S.D. Tex. 2001) (“A supervisor’s repeated use of racial epithets

may constitute direct evidence that a contested employment decision was motivated by

racial animus.”). Whether Davis was treated less favorably than any specific similarly

situated, non-African American employees is a detail that can be fleshed out during

discovery.


                                             16
       3.     First Amendment Retaliation

       To succeed on his First Amendment retaliation claim, Davis must show that “(1)

[]he suffered an adverse employment action; (2) []he spoke as a citizen on a matter of

public concern; (3) [his] interest in the speech outweighs the government’s interest in the

efficient provision of public service; and (4) the speech precipitated the adverse

employment action.” Rodriguez v. City of Corpus Christi, 687 F. App’x 386, 389 (5th Cir.

2017) (quoting Wilson v. Tregre, 787 F.3d 322, 325 (5th Cir. 2015)). The County argues

that Davis’s claim fails under the second element because Davis’s speech was not made as

a citizen on a matter of public concern.

       Whether Davis’s speech relates to a matter of public concern is a question of law to

be resolved by the court. See Markos v. City of Atlanta, 364 F.3d 567, 570 (5th Cir. 2004).

“An employee’s speech may contain an element of personal interest and yet still qualify as

speech on a matter of public concern.” Harris v. Victoria Ind. Sch. Dist., 168 F.3d 216,

222 (5th Cir. 1999) (citation omitted). “[E]ven a mere scintilla of speech regarding a matter

of public concern is sufficient to treat the entire communication as mixed speech.” Stotter

v. Univ. of Tex. at San Antonio, 508 F.3d 812, 826 (5th Cir. 2007) (citation omitted). “In

mixed speech cases, to determine whether speech addresses a matter of public concern, a

court must evaluate the ‘content, form, and context of a given statement, as revealed by the

whole record.’” Brown v. Leflore Cty., 150 F. Supp. 3d 753, 762 (N.D. Miss. 2015)

(quoting Connick v. Myers, 461 U.S. 138, 147–48 (1983)). “In considering content, form,

and context, no factor is dispositive.” Bell v. Itawamba Cty. Sch. Bd., 799 F.3d 379, 407

(5th Cir. 2015) (internal quotation marks and citation omitted). But context and form are


                                             17
weighed more heavily than content. See Teague v. City of Flower Mound, 179 F.3d 377,

382 (5th Cir. 1999) (“[t]aking these three factors together, and weighing the latter two

(context and form) more heavily”).

       Davis contends that he engaged in protected speech complaining about the fact that

he was regularly subjected to race discrimination and race harassment by his supervisors

(one of whom is an elected official) and other fellow employees. Davis alleges that he

complained in several ways: he complained to human resources; he complained to the

County Judge and County Attorney; he complained to the Commissioners Court; and he

complained—i.e., filed a criminal complaint—to the County Sheriff. Davis also alleges

that he engaged in protected speech concerning Commissioner Gibson’s mishandling of

County assets contained in the “Kitty Fund” by relaying his concerns to the Texas Rangers.

Viewing the facts alleged in the First Amended Complaint in the light most favorable to

Davis, the Court cannot now conclude, as argued by the County, that Davis’s alleged

protected speech was simply based on his individual treatment at work or that all his speech

was made in his capacity as an employee. Given the factual allegations detailed in Davis’s

First Amended Complaint and the many attached documents, the Court finds that Davis

has sufficiently alleged that he spoke as a citizen on a matter of public concern.10




10
  The Court does not close the door on the County re-asserting its argument at a later stage, when
the Court will have the benefit of a more fully developed record detailing the content, form, and
context of Davis’s alleged protected speech.


                                               18
C.     PRELIMINARY INJUNCTION

       As part of an injunctive relief claim, Davis asks this Court to enjoin the County

and/or Commissioner Gibson from directly or indirectly pressuring, coercing, or otherwise

encouraging employees of the County, or other witnesses, to not provide testimony

concerning their knowledge of facts and circumstances underlying Davis’s claims. In

requesting that the Court dismiss the injunctive relief claim, the County argues that Davis’s

“request for a preliminary injunction is not ripe, and the injuries for which Plaintiff seeks

a preliminary injunction are not claims in the underlying lawsuit.” Dkt. 30 at 8. To be

clear, Davis has not filed an independent motion for preliminary injunction. Instead, he

included an “Application for Preliminary Injunction” section in his First Amended

Complaint. See Dkt. 28 at 26–28.

       The First Amended Complaint in this case alleges that Commissioner Gibson has

pressured a third-party witness not to testify for Davis. According to Davis, the “County

and Commissioner Gibson should not be permitted to pressure those employees who are

dependent on the County for their paycheck and livelihood to not testify in any matter,

including this lawsuit.” Dkt. 28 at 28. The First Amended Complaint sets forth the legal

requirements for obtaining a preliminary injunction and maintains that Davis can satisfy

the four elements a plaintiff must show to obtain injunctive relief: (i) a substantial

likelihood of success on the merits; (ii) a substantial threat of irreparable injury if the

injunction is not issued; (iii) that the threatened injury if the injunction is denied outweighs

any harm that will result if the injunction is granted; and (iv) that the grant of an




                                              19
injunction will not disserve the public interest. See Janvey v. Alguire, 647 F.3d 585, 595

(5th Cir. 2011).

       This case is at its infancy. If Davis files a proper motion for preliminary injunction,

the Court will entertain evidence and argument to determine whether the facts and law

support injunctive relief. At this juncture, however, the Court is not in a position to

determine whether injunctive relief is appropriate. That inquiry is left for another day. It

is important to remember that in order to survive a motion to dismiss filed pursuant to Rule

12(b)(6), a complaint must simply plead “enough facts to state a claim to relief that is

plausible on its face.” Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011). With this

standard in mind, the Court is reluctant to dismiss the injunctive relief claim at this stage

of the proceedings.

D.     COLORADO RIVER ABSTENTION

       The County next contends that the Court should abstain from exercising jurisdiction

over this case based on the Colorado River abstention doctrine. See Colo. River Water

Conservation Dist. v. United States, 424 U.S. 800 (1976). The Colorado River abstention

doctrine grants a federal court discretion to avoid duplicative litigation in federal court of

a matter more properly decided in parallel litigation in state court. See id. at 817. Under

Colorado River, abstention is a narrow exception to a federal court’s “virtually unflagging”

duty to adjudicate a controversy that is properly before it. Id. The doctrine “may be applied

when: a state proceeding is ongoing and is parallel to the federal proceeding; and,

extraordinary circumstances caution against exercising concurrent federal jurisdiction.”

Air Evac EMS, Inc. v. Tex. Dep’t of Ins., Div. of Workers’ Comp., 851 F.3d 507, 520 (5th


                                             20
Cir. 2017).     See also Colo. River, 424 U.S. at 813 (describing abstention as “an

extraordinary and narrow exception to the duty of a District Court to adjudicate a

controversy properly before it”). In asking the Court to stay this case, the County points

out that Davis asserted violations of the Texas Whistleblower Act in a state court lawsuit

he filed against the County in May 2018 in the 122nd District Court of Galveston County,

Texas.

         In applying the Colorado River doctrine, the first issue to address is whether a state

lawsuit and a federal lawsuit are “parallel.” Brown v. Pac Life Ins. Co., 462 F.3d 384, 395

n.7 (5th Cir. 2006). Suits are parallel if they “involv[e] the same parties and the same

issues.” RepublicBank Dall., Nat’l Ass’n v. McIntosh, 828 F.2d 1120, 1121 (5th Cir. 1987)

(internal quotation marks and citation omitted). “[A] mincing insistence on precise

identity” of parties and issues is not required to find that cases are parallel. Id. “The central

inquiry is whether there is a substantial likelihood that the state litigation will dispose of

all claims presented in the federal case.” Alpert v. Riley, No. H-04-3774, 2011 WL 801978,

at *12 (S.D. Tex. Feb. 10, 2011) (citations omitted). See also TruServ Corp. v. Flegles,

Inc., 419 F.3d 584, 592 (7th Cir. 2005) (“The question is not whether the suits are formally

symmetrical, but whether there is a substantial likelihood that the [state court] litigation

will dispose of all claims presented in the federal case.”); Rowley v. Wilson, 200 F. App’x

274, 275 (5th Cir. 2006) (holding that suits were not parallel for Colorado River abstention

purposes because some defendants were in the federal case and not present in the state suit,

and in the federal case, the plaintiff asserted claims against those defendants not asserted

in the state suit). “[A]ny doubt regarding the parallel nature of the [state court] suit should


                                               21
be resolved in favor of exercising jurisdiction.” TruServ Corp., 419 F.3d at 592 (citation

omitted).

       If it is determined that the state and federal cases are parallel, the Court must then

determine if “exceptional circumstances” warrant abstention by applying six factors: (1)

assumption by either state or federal court over a res; (2) relative inconvenience of the fora;

(3) avoidance of piecemeal litigation; (4) order in which jurisdiction was obtained by the

concurrent fora; (5) extent federal law provides the rules of decision on the merits; and (6)

adequacy of the state proceedings in protecting the rights of the party invoking federal

jurisdiction. See Brown, 462 F.3d at 395.

       As a threshold matter, the Court is not persuaded that the state court lawsuit and the

federal lawsuit are parallel proceedings. This inquiry is a show stopper since the Colorado

River abstention doctrine only applies when federal and state cases are parallel. The reason

why is two-fold. First, the parties are not the same. The County is the only defendant in

the state court lawsuit but the federal case includes Anders and Commissioner Gibson as

defendants. Second, the issues are not the same in both cases. The state court lawsuit only

alleges violations of the Texas Whistleblower Act. Meanwhile, the federal lawsuit asserts

claims brought under Section 1983 for race discrimination, hostile work environment, and

First Amendment retaliation. Importantly, the elements for the Texas Whistleblower Act

cause of action are separate and distinct from the elements for the race discrimination,

hostile work environment, and First Amendment retaliation claims raised in federal court.

See City of Waco v. Lopez, 259 S.W.3d 147, 154–55 (Tex. 2008) (explaining that the Texas

Whistleblower Act and state law protections against employment discrimination “have


                                              22
distinct approaches to limitations, burdens of proof, damages, caps on damages, and other

available remedies . . . the statutes provide irreconcilable and inconsistent regimes for

remedying employer retaliation”). Because there is no likelihood that the state litigation

will dispose of all claims presented in the federal case, the federal and state lawsuits cannot

be considered parallel proceedings. The Colorado River abstention doctrine is therefore

inapplicable.

       Even if the undersigned found that the federal case and state court suit were parallel

actions, the next step would be to analyze the Colorado River factors. In light of the high

standard for abstention, and the lack of “exceptional circumstances” in this case, the Court

would not use the Colorado River doctrine to abstain from this proceeding. In assessing

whether abstention is warranted, the federal court must keep in mind that “the balance

[should be] heavily weighted in favor of the exercise of jurisdiction.” Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 16 (1983) (citation omitted). The

County acknowledges that the six Colorado River factors seem inconclusive and fairly

split. According to the County, two factors weigh against abstention, two factors lean to

abstention, and two factors are neutral. In such a case, the Supreme Court directs this Court

to yield to its “virtually unflagging” obligation to exercise its jurisdiction. Colo. River, 424

U.S. at 817. The Court will do just that, rejecting the County’s request to abstain.

                                ANDERS’S ARGUMENTS

       Anders moves to dismiss Davis’s claims for several reasons. First, Anders argues

that he is entitled to qualified immunity. Second, Anders argues that he cannot be liable

for any of Davis’s claims under Sims v. City of Madisonville. 894 F.3d 632 (5th Cir. 2018).


                                              23
Finally, Anders argues that Davis cannot state an Equal Protection Clause claim because

he “cannot establish that Mr. Anders made Plaintiff suffer from an adverse employment

action, [and thus] he cannot establish a prima faci[e] case for an equal protection violation

based on discrimination under Section 1983.” Dkt. 32 at 15 (emphasis added).

       The Court will address each argument in turn.

A.     QUALIFIED IMMUNITY

       “Qualified immunity shields a government official from liability based on his

performance of discretionary functions.       Our two-step qualified[]immunity inquiry

determines whether a plaintiff has shown: (1) that the official violated a statutory or

constitutional right, and (2) that the right was clearly established at the time of the

challenged conduct.” Mote v. Walthall, 902 F.3d 500, 505 (5th Cir. 2018) (internal

quotation marks and citations omitted). Government officials are shielded from liability

when “their conduct does not violate clearly established statutory or constitutional rights

of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800,

818 (1982) (collecting cases). “The ‘of which a reasonable person would have known’

language does not add to the ‘clearly established law’ requirement because ‘a reasonably

competent public official should know the law governing his conduct.’” Arceneaux v.

Klein Indep. Sch. Dist., No. H-17-3234, 2018 WL 3496737, at *3 (S.D. Tex. July 20, 2018)

(quoting Kinney v. Weaver, 367 F.3d 337, 349 (5th Cir. 2004)). “To say that the law was

clearly established, we must be able to point to controlling authority—or a robust

consensus of persuasive authority—that defines the contours of the right in question with

a high degree of particularity.” Hogan v. Cunningham, 722 F.3d 725, 735 (5th Cir. 2013)


                                             24
(internal quotation marks and citation omitted). The burden is on Davis, as the plaintiff, to

demonstrate that the relevant law was “clearly established in this area on the date of the

incident.” Lincoln v. Turner, 874 F.3d 833, 849 (5th Cir. 2017). Generally, the Court

exercises its sound discretion “in deciding which of the two prongs of the qualified

immunity analysis should be addressed first in the light of the circumstances in the

particular case at hand.” Trent v. Wade, 776 F.3d 368, 377 (5th Cir. 2015) (quoting

Pearson v. Callahan, 555 U.S. 223, 236 (2009)).

       The Court will analyze each claim separately as it relates to the application of the

qualified immunity doctrine to Anders.

       First Amendment Retaliation: The Court begins with Davis’s First Amendment

retaliation claim, focusing on the clearly established prong of the qualified immunity

framework. At the time of Davis’s termination in February 2018, the law was far from

clear on whether someone who was not a final decisionmaker and made a recommendation

that led to an individual being terminated could be liable for First Amendment retaliation.

Indeed, in Sims, decided in June 2018, the Fifth Circuit expressly recognized that “whether

someone who is not a final decisionmaker can be liable for First Amendment retaliation”

is “unsettled.” 894 F.3d at 638, 641. To be clear, the First Amended Complaint does not

allege that Anders was a final decisionmaker. To the contrary, Davis specifically alleges

that Commissioner Gibson was the final decisionmaker responsible for his placement on

probation and termination. This is important because Anders, as an individual who was

not a final decisionmaker, is entitled to qualified immunity unless it can be shown that the

law was clearly established that a non-decisionmaker can be held liable for First


                                             25
Amendment retaliation. Since that is not the case, Anders is entitled to qualified immunity

on Davis’s First Amendment retaliation claim.

       Hostile Work Environment: Turning to Davis’s hostile work environment claim,

there is no dispute that the right to be free from a hostile work environment was clearly

established under Section 1981 and the Equal Protection Clause long before Davis began

his employment with the County in 2015. See Johnson, 911 F.3d at 274 (collecting cases)

(recognizing hostile work environment claim under Equal Protection Clause is clearly

established); Ridha v. Tex. A & M Univ. Sys., No. 4:08-CV-2814, 2009 WL 1406355, at *6

(S.D. Tex. May 15, 2009) (collecting cases) (recognizing hostile work environment claim

under Section 1981 is clearly established).

       Because the law surrounding a hostile work environment claim was clearly

established, “the Court’s analysis of whether [Anders is] entitled to qualified immunity

turns on whether [Davis] has established the requisite constitutional violation[s].” Pree v.

Wash. Cty. Bd. of Supervisors, No. 4:16-CV-122-SA-RP, 2017 WL 473906, at *3 (N.D.

Miss. Feb. 3, 2017) (collecting cases).

       As described above, Davis has adequately alleged a work environment where his

repeated complaints of civil rights violations were followed by no meaningful attempt on

the part of human resources or his two supervisors (Anders and Commissioner Gibson) to

remedy the situation. In the Fifth Circuit, “[a] supervisor can be liable for the hostile work

environment created by his subordinates ‘if that official, by action or inaction,

demonstrates a deliberate indifference to a plaintiff’s constitutional rights.’” Johnson, 911




                                              26
F.3d at 273–74 (quoting Southard v. Tex. Bd. of Criminal Justice, 114 F.3d 539, 551 (5th

Cir. 1997)). Viewing Davis’s allegations in the light most favorable to him,

       [t]he . . . allegations of [Anders and Commissioner Gibson’s] inaction after
       learning about the unconstitutional work environment is the definition of
       deliberate indifference and thus would amount, if proven, to a violation of
       clearly established law. Of course, they are just allegations at this point, and
       the evidence may end up showing the opposite. But the allegations are
       plausible enough to allow [Davis] to engage in the full discovery process and
       find out if there is evidence to back them up.

Johnson, 911 F.3d at 276. For these reasons, Anders is not entitled to qualified immunity

from Davis’s hostile work environment claim.

       Race Discrimination:        The “constitutional prohibitions against race . . .

discrimination are so clearly established that a reasonable person would be aware of these

rights.” Martinez v. Val Verde Cty. Hosp., 46 F.3d 66, 1995 WL 29271, at *2 (5th Cir.

1995) (internal quotation marks and citation omitted). See also Blackwell v. Laque, 275 F.

App'x 363, 367 (5th Cir. 2008) (explaining it is “clearly established that the Equal

Protection Clause of the Fourteenth Amendment prohibits racial discrimination” in the

employment context); Meinecke v. H & R Block of Houston, 66 F.3d 77, 83 (5th Cir. 1995)

(Section 1981 race discrimination).

       As described above, a key element of a race discrimination claim is that the plaintiff

suffered some adverse employment action. Importantly, “in the context of § 1983 claims

against supervisors, for there to be liability under section 1983, a defendant must have been

personally involved in the conduct causing a deprivation of constitutional rights, or there

must be a causal connection between the actions of that person and the constitutional right




                                             27
sought to be redressed.” Fisher v. Dallas Cty., 299 F.R.D. 527, 534–35 (N.D. Tex. 2014)

(collecting cases) (internal quotation marks and brackets omitted).

       The Court finds that Davis has sufficiently alleged facts plausibly suggesting that

Anders’s conduct, as a supervisor, may well be causally connected to Davis’s

termination.11 At this stage of the case, the Court cannot conclude that Anders’s conduct

did not violate Davis’s constitutional right to be free from race discrimination in the

workplace. Of course, “sufficiently stating a claim says nothing about a plaintiff’s ability

to succeed at summary judgment or at trial. That is especially true in the qualified

immunity context.” Papin v. Univ. of Miss. Med. Ctr., 347 F. Supp. 3d 274, 282–83 (S.D.

Miss. Sept. 28, 2018) (internal quotation marks and citation omitted). Nonetheless, at this

time, Anders is not entitled to qualified immunity from Davis’s race discrimination claim.

B.     SIMS’S APPLICATION TO ALL REMAINING CLAIMS

       Next, Anders argues that he cannot be liable for any of Davis’s claims because he

was not the final decisionmaker with respect to the adverse employment actions taken

against Davis.12 Anders’s argument on this point is based on Sims, the same Fifth Circuit

case he relied on in arguing the law was not clearly established on whether someone who

is not a final decisionmaker can be liable for First Amendment retaliation. See 894 F.3d

632.



11
  For this same reason, Anders’s third argument regarding the Equal Protection Clause and race
discrimination fails.
12
   To be clear, at this point, the Court has found that Anders is shielded by qualified immunity
from the race discrimination and First Amendment retaliation claims. Thus, the only claim
remaining against Anders is Davis’s hostile work environment claim.


                                              28
       In Sims, the Fifth Circuit held that “[i]f an individual defendant’s animus against a

coworker’s exercise of First Amendment rights is a link in the causal chain that leads to a

plaintiff’s firing, the individual may be liable even if she is not the final decisionmaker.”

Id. at 639. How does one determine if a particular act was a “causal link” to the

termination?   Id. at 641. According to the Fifth Circuit, “individual liability for a

government official who violates constitutional rights, including First Amendment ones,

turns on traditional principles of ‘but-for’ causation.” Id. at 639 (citations omitted).

       In the Court’s view, Davis’s allegations of causation and damages are, at this time,

sufficient to withstand a motion to dismiss. Whether Davis can establish “but-for”

causation is a question better left for summary judgment when the parties can submit

evidence and argument as it relates to the specific facts of this case.

                     COMMISSIONER GIBSON’S ARGUMENTS

       Commissioner Gibson moves to dismiss Davis’s claims on several grounds. He first

argues that Davis failed to plead a prima facie First Amendment retaliation claim. Next,

Commissioner Gibson contends that controlling Fifth Circuit precedent shields him from

Davis’s race discrimination and hostile work environment claims brought under Section

1981. Third, he argues that Davis failed to state a hostile work environment claim under

the Equal Protection Clause. Lastly, Commissioner Gibson contends that he is shielded by

qualified immunity from all of Davis’s claims.

       The Court discusses each argument.13


13
  Commissioner Gibson also argues that probation is not an adverse employment decision. As
addressed above with respect to Anders’s qualified immunity arguments, the Court has found


                                              29
A.     FIRST AMENDMENT RETALIATION

       Commissioner Gibson argues that Davis’s speech was not made as a citizen on a

matter of public concern. As discussed above, the County advanced the same argument,

and the Court has already determined that Davis has sufficiently alleged that he spoke as a

citizen on a matter of public concern. Thus, Commissioner Gibson’s argument fails for the

same reasons discussed more fully above as to the County.

B.     RACE DISCRIMINATION AND HOSTILE WORK ENVIRONMENT (SECTION 1981)

       Commissioner Gibson contends that he cannot be sued in his individual capacity

under “Section 1981 via Section 1983.” Dkt. 31 at 4. This argument has merit. In Oden

v. Oktibbeha County, the Fifth Circuit dismissed a Section 1981 claim that had been

brought against a sheriff, in his individual capacity, that stemmed from his “official

decision” about whom to promote. 246 F.3d 458, 464 (5th Cir. 2001). In doing so, the

Fifth Circuit made clear that Section 1981 does not impose “personal liability on elected

officials for discrimination in the terms and conditions of local government employment

contracts.” Id. (citation omitted). Courts have acknowledged Oden as controlling authority

in cases involving Section 1981 claims brought against elected government officials in

their individual capacities for municipal employment decisions. See Newsome v. Harris

Cty., No. H-12-1938, 2013 WL 285543, at *8 (S.D. Tex. Jan. 24, 2013) (“the Harris County

Constable . . . is an elected official, and therefore not liable in her individual capacity under



authority supporting the proposition that probation can constitute an adverse employment decision.
See Shiyan Jiang, 321 F. Supp. 3d at 748 (“There is also no dispute that being placed on probation
and being terminated were adverse employment actions.”).


                                               30
§ 1983 for discrimination in the terms and conditions of a local government employment

contract”) (citing Oden, 246 F.3d at 464); Glaskox v. Harris Cty., No. H-11-1699, 2012

WL 12877652, at *4 (S.D. Tex. Sept. 7, 2012) (“Under Oden, then, Constable Jones may

not be held liable under § 1981 in his individual capacity.”) (citing Oden, 246 F.3d at 464–

65).

       In Matagorda County, County Commissioners are elected officials. In the First

Amended Complaint, Davis specifically alleges that Commissioner Gibson is “the elected

County Commissioner for Precinct 3 and Department Head of Precinct 3.” Dkt. 28 at 6. It

was in his capacity as County Commissioner that Gibson decided to terminate Davis’s

employment with Matagorda County Precinct 3. Under Oden, then, Commissioner Gibson

may not be held liable under Section 1981 via Section 1983 in his individual capacity. See

246 F.3d at 464. Thus, Davis’s race discrimination and hostile work environment claims

under Section 1981 against Commissioner Gibson should be dismissed for failure to state

a claim.

C.     HOSTILE WORK ENVIRONMENT (EQUAL PROTECTION CLAUSE)

       Commissioner Gibson, like Anders, argues that Davis’s hostile work environment

claim based on the Equal Protection Clause should be dismissed because the “the Fifth

Circuit does not recognize a hostile environment claim under the Equal Protection Clause

. . . .” Dkt. 37 at 1 (citing Fields v. Stephen F. Austin State Univ., 611 F. App’x 830, 833

n.5 (5th Cir. 2015)). Commissioner Gibson is mistaken. As explained above, in December

2018 the Fifth Circuit recognized that hostile work environment claims under Equal

Protection Clause have been clearly established for quite some time in this Circuit. See


                                            31
Johnson, 911 F.3d at 274 (recognizing hostile work environment claim under Equal

Protection Clause is clearly established) (collecting cases).

D.     QUALIFIED IMMUNITY

       Last, but not least, Commissioner Gibson contends that he is shielded by qualified

immunity from all of Davis’s claims. Before turning to his specific arguments, the Court

will recap its earlier determinations because the Court will only consider qualified

immunity as to claims that have not already been recommended for dismissal due to

Davis’s failure to state a claim.

       The Court has already recommended for dismissal the following claims brought

against Commissioner Gibson: (1) race discrimination under Section 1981; and (2) hostile

work environment under Section 1981. Thus, at this point, the claims remaining against

Commissioner Gibson are race discrimination under the Equal Protection Clause, hostile

work environment under the Equal Protection Clause, and First Amendment retaliation.

       Race Discrimination (Equal Protection Clause): Commissioner Gibson does not

specifically assert that qualified immunity should shield him from Davis’s race

discrimination claim brought under the Equal Protection Clause. The only argument that

comes close Commissioner Gibson’s general assertion that he “is entitled to qualified

immunity with respect to Plaintiff’s Section . . . 1983 claims because it logically follows

that Plaintiff cannot allege a violation of a clearly established right where he fails to allege

a viable claim in the first instance.” Dkt. 31 at 10–11 (citation omitted). As explained

above as to the County, Davis has adequately stated a race discrimination claim.

Commissioner Gibson’s alleged conduct and involvement sufficiently demonstrates his


                                              32
potential individual liability. The Court, therefore, declines to grant Commissioner Gibson

qualified immunity on the race discrimination claim at this time.

       Hostile Work Environment (Equal Protection Clause): Regarding Davis’s

hostile work environment claim under the Equal Protection Clause, Commissioner Gibson

argues that Davis has not alleged sufficient facts to state a viable claim. Simply put,

Commissioner Gibson contends that even if he used racial slurs, without an additional

allegation of harassment or some other conduct that deprives Davis of established rights,

Davis has not stated a claim. The Court disagrees. As explained above with respect to

Anders’s qualified immunity arguments, Davis has sufficiently alleged that his workplace

was permeated with discriminatory intimidation, ridicule, and insult, and it is sufficiently

severe or pervasive to alter the conditions of his employment.          Davis alleges that

Commissioner Gibson participated in creating the hostile work environment and was

deliberately indifferent to remedying the problem. Based on these allegations, which are

more fully discussed above, the Court finds Commissioner Gibson is not entitled to

qualified immunity from Davis’s hostile work environment claim.

       First Amendment Retaliation:        Lastly, Commissioner Gibson makes several

arguments about Davis’s First Amendment retaliation claim. First, he argues that qualified

immunity should be granted because Davis failed to state a claim. This argument fails

because the Court has found that, at this stage, Davis has stated a claim. Next, he argues

that “it was not clearly established that Gibson could be individually liable for First

Amendment retaliation where plaintiff has failed to allege facts that Gibson was aware of

the content of the statements Plaintiff allegedly made to the Texas Rangers.” Dkt. 31 at


                                            33
11.14 This argument fails because it is predicated on an interpretation of the First Amended

Complaint that is not in the light most favorable to Davis. The First Amended Complaint

specifically alleges that Commissioner Gibson informed Davis that his termination was

related to him speaking with the Texas Rangers. At this stage, a reasonable inference from

such an allegation is that Commissioner Gibson was aware of the content of Davis’s

discussion with the Texas Rangers. Finally, Commissioner Gibson argues he “is entitled

to qualified immunity as to Plaintiff’s complaint shared with the Texas Rangers because it

was not clearly established that such communication, made pursuant to a directive of

Plaintiff’s employer, was speech on a matter of public concern protected by the First

Amendment.” Dkt. 31 at 12. The Court is not exactly sure where Commissioner Gibson

derived the fact that Davis’s speech was “made pursuant to a directive of Plaintiff’s

employer.” Id. He offers no citation for this factual proposition. Again, the Court declines

to grant qualified immunity, at this stage. The Court will certainly entertain Commissioner

Gibson’s reassertion of the qualified immunity defense as this case progresses.

                     CONCLUSION AND RECOMMENDATION

        For the reasons stated above, the Court RECOMMENDS that:

     x Defendant Matagorda County’s Motion to Dismiss (Dkt. 30) be DENIED; County
       Commissioner James Gibson’s Motion to Dismiss Plaintiff’s First Amended
       Complaint (Dkt. 31) be GRANTED in part and DENIED in part; Defendant,
       William David Anders’, in his official and individual capacities, Motion to Dismiss
       Plaintiff’s First Amended Complaint Pursuant to Rule 12(b)(6) and Based on


14
  Commissioner Gibson also attempts to make an argument based on an alleged admission that
Davis made in “Dkt. 28 at p. 52.” Dkt. 31 at 11. The Court has reviewed the First Amended
Complaint to locate the purported admission. The First Amended Complaint (Dkt. 28) does not
contain a page 52 and paragraph 52 does not contain any admission.


                                            34
       Qualified Immunity (Dkt. 32) be GRANTED in part and DENIED in part; and
       Defendants’ Joint Motion to Stay Discovery (Dkt. 33) be DENIED as moot.

   x Specifically, (i) the First Amendment retaliation claim brought against Anders be
     dismissed because he is entitled to qualified immunity; (ii) the race discrimination
     claim brought against Commissioner Gibson under Section 1981 be dismissed; (iii)
     the hostile work environment claim brought against Commissioner Gibson under
     Section 1981 be dismissed; (iv) Defendants’ Joint Motion to Stay Discovery be
     denied as moot; and (v) in all other respects, Defendants’ motions to dismiss be
     denied.

   x In the interest of clarity, the following claims will survive this recommendation: (1)
     all claims against the County; (2) hostile work environment (Section 1981 and Equal
     Protection Clause) against Anders (individual capacity); (3) race discrimination
     (Section 1981 and Equal Protection Clause) against Anders (individual capacity);
     (4) race discrimination against Commissioner Gibson (Equal Protection Clause)
     (individual capacity); (5) hostile work environment against Commissioner Gibson
     (Equal Protection Clause) (individual capacity); and (6) First Amendment
     retaliation against Commissioner Gibson (individual capacity).
       The Clerk shall provide copies of this Memorandum and Recommendation to the

respective parties who have fourteen days from the receipt thereof to file written objections

pursuant to Federal Rule of Civil Procedure 72(b) and General Order 2002–13. Failure to

file written objections within the time period mentioned shall bar an aggrieved party from

attacking the factual findings and legal conclusions on appeal.

       SIGNED at Galveston, Texas, this 4th day of March, 2019.




                                            _____________________________________
                                              __                __
                                                     ANDREW M. EDISON
                                             UNITED STATES MAGISTRATE JUDGE




                                             35
